 

Exhibit 10.6.4

[Non-Employee Director]

Notice of Restricted Stock Unit Grant

 

Participant:

[Participant Name]

 

 

Company:

First American Financial Corporation

 

 

Notice:

You have been granted the following Restricted Stock Units in accordance with
the terms of the Plan and the Restricted Stock Unit Award Agreement attached
hereto.

 

 

Type of Award:

Restricted Stock Units

 

 

Plan:

First American Financial Corporation 2010 Incentive Compensation Plan

 

 

Grant:

Date of Grant:  [Grant Date]

 

Number of Shares Underlying Restricted Stock Units:  [Number of Shares Granted]

 

 

Period of Restriction:

Subject to the terms of the Plan and this Agreement, the Period of Restriction
applicable to the Restricted Stock Units shall commence on the Date of Grant and
shall lapse on the date listed in the “Lapse Date” column below as to that
percentage of Shares underlying the Restricted Stock Units set forth below
opposite each such date.

 

 

Lapse Date

Percentage of Shares as to

Which Period of Restriction Lapses

Date of Grant + 1 year

33.333%

Date of Grant + 2 years

33.333%

Date of Grant + 3 years

33.334%

 

Rejection:

If you wish to accept this Restricted Stock Unit Award, please access Fidelity
NetBenefits® at www.netbenefits.com/firstamerican and follow the steps outlined
under the “Accept Grant” link at any time within forty-five (45) days after the
Date of Grant.  If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this
Restricted Stock Unit Award.

 

 

 

 

--------------------------------------------------------------------------------

 

[Non-Employee Director]

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Date of Grant set forth in the Notice of Restricted Stock Unit Grant attached
hereto (the “Grant Notice”), is made between First American Financial
Corporation (the “Company”) and the Participant set forth in the Grant
Notice.  The Grant Notice is included in and made part of this Agreement.

1.Definitions.

Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the Plan.

2.Grant of the Restricted Stock Units.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of common stock of the Company, par value $.00001
per share (“Shares”), set forth in the Grant Notice (the “Restricted Stock
Units”).

3.Dividend Equivalents.

Each Restricted Stock Unit shall accrue Dividend Equivalents with respect to
dividends that would otherwise be paid on the Share underlying such Restricted
Stock Unit during the period from the Grant Date to the date such Share is
delivered in accordance with Section 6.  Any such Dividend Equivalent shall be
deemed reinvested in additional Shares underlying the Restricted Stock Units
immediately upon the related dividend’s payment date, based on the then-current
Fair Market Value (rounded down to the nearest whole number), and shall be
subject to the Period of Restriction applicable to the Restricted Stock Unit on
which such Dividend Equivalent is paid.  Any such conversion of Dividend
Equivalents shall be conclusively determined by the Committee.  The Shares
underlying Restricted Stock Units into which Dividend Equivalents are so
converted shall be delivered in accordance with Section 6.

4.Period of Restriction; Termination.

The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice.  Subject to the terms of the Plan and the
remaining provisions of this Section 4, all Restricted Stock Units for which the
Period of Restriction had not lapsed prior to the date of the Participant’s
Termination shall be immediately forfeited.  Notwithstanding the foregoing to
the contrary:

 

(a)

In the event of the Participant’s Termination due to his or her death or
Disability, the Period of Restriction as to all Restricted Stock Units shall
immediately lapse in its entirety.

 

(b)

In the event of the Participant’s Termination due to his or her retirement from
the Board, irrespective of length of service prior to such retirement, the
Period of Restriction as to all Restricted Stock Units shall immediately lapse
in its entirety.

5.Change of Control.

Except for a Change of Control that has been approved by the Company’s Incumbent
Board prior to the occurrence of such Change of Control, the provisions of
Section 15.1 of the Plan shall apply to the Restricted Stock Units.

- 2 -

--------------------------------------------------------------------------------

 

6.Delivery of Shares. 

Unless delivery is deferred for reasons set forth in Section 10, as soon as
reasonably practicable following the lapse of the applicable portion of the
Period of Restriction, but in no event later than 90 days following the date of
such lapse, the Company shall cause to be delivered to the Participant the full
number of Shares underlying the Restricted Stock Units as to which such portion
of the Period of Restriction has so lapsed, together with Shares comprising all
accrued Dividend Equivalents with respect to such Restricted Stock Units,
subject to satisfaction of applicable tax withholding obligations with respect
thereto pursuant to Article XVII of the Plan.

7.No Ownership Rights Prior to Issuance of Shares.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares have been actually issued to the Participant and
transferred on the books and records of the Company or its agent in accordance
with the terms of the Plan and this Agreement.

8.Detrimental Activity.

(a)Notwithstanding any other provisions of this Agreement to the contrary, if at
any time prior to the delivery of Shares with respect to the Restricted Stock
Units, the Participant engages in Detrimental Activity, such Restricted Stock
Units shall be cancelled and rescinded without any payment or consideration
therefor.  The determination of whether the Participant has engaged in
Detrimental Activity shall be made by the Committee in its good faith
discretion, and lapse of the Period of Restriction and delivery of Shares with
respect to the Restricted Stock Units shall be suspended pending resolution to
the Committee’s satisfaction of any investigation of the matter.  

(b)For purposes of this Agreement, “Detrimental Activity” means at any time (i)
using information received during the Participant’s membership on the Board
relating to the business affairs of the Company or any of its Subsidiaries or
Affiliates, in breach of the Participant’s express or implied undertaking to
keep such information confidential; (ii) directly or indirectly persuading or
attempting to persuade, by any means, any employee of the Company or any of its
Subsidiaries or Affiliates to breach any of the terms of his or her employment
with Company, its Subsidiaries or its Affiliates; (iii) directly or indirectly
making any statement that is, or could be, disparaging of the Company or any of
its Subsidiaries or Affiliates, or any of their respective employees (except to
the extent necessary to respond truthfully to any inquiry from applicable
regulatory authorities or to provide information pursuant to legal process);
(iv) directly or indirectly engaging in any illegal, unethical or otherwise
wrongful activity that is, or could be, substantially injurious to the financial
condition, reputation or goodwill of the Company or any of its Subsidiaries or
Affiliates; or (v) directly or indirectly engaging in an act of misconduct such
as, embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Company or any of its Subsidiaries or Affiliates, breach of fiduciary duty or
disregard or violation of rules, policies or procedures of the Company or any of
its Subsidiaries or Affiliates, an unauthorized disclosure of any trade secret
or confidential information of the Company or any of its Subsidiaries or
Affiliates, any conduct constituting unfair competition, or inducing any
customer to breach a contract with the Company or any of its Subsidiaries or
Affiliates, in each case as determined by the Committee in its good faith
discretion.

9.The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee.  In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.  The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at
www.netbenefits.com/firstamerican under Plan Information and Documents.  A paper
copy of the Plan and the prospectus shall be provided to the Participant upon
the Participant’s written request to the Company at First American Financial
Corporation, 1 First American Way, Santa Ana,

- 3 -

--------------------------------------------------------------------------------

 

California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Company may from time to time specify.

10.Compliance with Laws and Regulations.  

(a)The Restricted Stock Units and the obligation of the Company to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable.  Moreover, the Company shall not
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law.  If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

(b)It is intended that the Shares received in respect of the Restricted Stock
Units shall have been registered under the Securities Act.  If the Participant
is an “affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144.  Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.

(c)If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

11.Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to First American Financial Corporation, 1 First American Way, Santa Ana,
California 92707, Attention: Incentive Compensation Plan Administrator, or such
other address as the Company may from time to time specify.  All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company's records.

12.Severability.

In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

[Signatures on next page]

 



- 4 -

--------------------------------------------------------------------------------

 

FIRST AMERICAN FINANCIAL CORPORATION

 

By:

 

 

Name:

 

Title:

 

Date: [Grant Date]

 

Acknowledged and agreed as of the Date of Grant:

 

Printed Name:

[Participant Name]

 

Date:

[Acceptance Date]

 

[NOTE:  GRANT WILL BE ACCEPTED ELECTRONICALLY]

 

- 5 -